DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed May 13, 2020 have been considered. It is noted that the foreign references listed have been previously submitted with the parent application (U.S. Patent Application No. 14/490327).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,598,901. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,689,905. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 10, 11, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pezet (US 8,597,157).
Regarding claims 1, 4, 5, 10, and 11, Pezet discloses a motorized window treatment system comprising: 
an elongate roller tube (2) defining a longitudinal axis; 
a covering material (screen) windingly attached to the roller tube; 
a drive assembly (Pezet: Figures 1 and 2) that is operatively coupled to the roller tube for rotating the roller tube about the longitudinal axis, 
the drive assembly including: 
a motor (3) having a drive shaft (35) that defines a drive shaft rotational axis (along X4), the drive shaft (35) defining a distal end that is spaced from the motor (3), wherein the drive shaft defines a drive shaft diameter; wherein the drive shaft extends parallel to the longitudinal axis of the roller tube ; 
a drive gear (42) that engages the distal end of the drive shaft (35) (42 is attached to the distal end 36 via 41), the drive gear (42) having a toothed portion (422 has teeth 422a, 422b) adapted to rotate about the drive shaft rotational axis (along X4), wherein the toothed portion of the drive gear is spaced from the distal end of the drive shaft (35) along the drive shaft rotational axis (Pezet: Figure 2); and 
a gear assembly (46, 46’) operatively coupled to the toothed portion (422) of the drive gear (42) such that actuation of the motor (3) causes the gear assembly to rotate (Pezet: col 4, lines 4-5; Figure 2), wherein the gear assembly is operably coupled to the roller tube such that actuation of the motor causes the roller tube to rotate about the longitudinal axis.  

Regarding claims 3 and 13, wherein the toothed portion (422) of the drive gear comprises a plurality of gear teeth that are helical gear teeth (422a and 422b are helical gear teeth) and the toothed portion comprises less than 12 gear teeth.
 Regarding claims 6 and 14, wherein the distal end (36) of the drive shaft (35) that is spaced a first distance from the motor, and wherein the toothed portion (422) of the drive gear is spaced a second distance from the motor (3), and wherein the second distance is greater than the first distance (Pezet: Figure 2).  
Regarding claim 15, wherein the drive gear (42) is cantilevered with respect to the distal end (36) of the drive shaft (35), and wherein the drive gear defines a channel (within 41) that receives a portion of the drive shaft.  
Regarding claims 7 and 16, wherein the drive gear further comprises a coupling portion (41) that extends from the toothed portion and mates with the drive shaft (35, 36) so as to operatively couple the drive gear (42) to the drive shaft (35), the coupling portion comprising a non- plastic portion (41 has portion 412 made of metal) that operatively couples the toothed portion to the coupling portion.  
Regarding claim 17, wherein the gear assembly is configured to be operatively coupled to the roller tube (2) such that actuation of the motor causes the roller tube to move the covering material between an open position and a closed position.  
Regarding claim 18, wherein the covering material is a screen.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pezet, as applied in claims 1 and 11 above, in further view of Kirihara et al. (US 8,708,877), hereinafter referred to as Kirihara.
Regarding claims 2 and 12, Pezet disclose wherein the toothed portion of the drive gear (42) defines a root diameter that is less than the drive shaft diameter (35). However, the drive gear fails to define a channel that receives the distal end (36) of the drive shaft due to the coupling elements. However, Kirihara discloses that it is known for a drive shaft (82a) to be attached to a toothed portion of a drive gear (sun gear 33a) by the distal end of the drive shaft (82a) being received within a channel of the toothed portion of the drive gear (33a) (Kirihara: Figure 2) in order to couple the shaft to the drive gear. Figure 2 of Kirihara).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Pezet such that the drive gear has a channel for receiving the drive shaft since it is a known technique for coupling driving elements (gear and shaft) and attaching them together, as taught by Kirihara. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would further simplify the arrangement.
Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pezet, as applied in claims 1 and 11 above, in further view of Lee (WO 02/16722) and Gross (DE 3139073).
Regarding claims 8, 9, 19, and 20, Pezet discloses the gear assembly comprises a pair of intermediate gears (46, 46’) disposed on sides of the toothed portion (422) of the drive gear (42). 

As modified, Pezet in view of Lee fail to disclose a planetary gear, connecting gear, and a cage. However, Gross discloses that it is known for a drive assembly to include a planetary gear set (23), a connecting gear (21) operatively coupled to intermediated gears (5), and a cage (25) that rotatably captures one or more shafts (26) of the planetary gear set (23) such that rotation of the planetary gear set causes the cage to rotate, and wherein the cage is connected to a roller tube via an idler (32) such that rotation of the cage causes the roller tube to rotate about a longitudinal axis.  It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify Pezet such that it has the gear arrangement taught by Gross since such modification would provide improved means for coupling and driving the roller tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634